436 F.2d 1386
UNITED STATES of Americav.Ralph GINZBURG, Documentary Books, Inc., Eros Magazine,Inc., Liaison News Letter, Inc., Ralph Ginzburg, Appellant.
No. 19090.
United States Court of Appeals, Third Circuit.
Argued Jan. 28, 1971.Decided Feb. 2, 1971, Rehearing Denied March 30, 1971.

Harold E. Kohn, Philadelphia, Pa., (Louis E. Levinthal, Philadelphia, Pa., on the brief), for appellant.
Robert Mahony, U.S. Department of Justice, Law Department, Washington, D.C.  (Louis C. Bechtle, U.S. Atty., Eastern District Pennsylvania, on the brief), for appellee.
Before FORMAN, ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have carefully considered the arguments of the Appellant and have concluded that the sentencing judge committed no error.


2
The judgment imposing sentence will be affirmed and the mandate will issue forthwith.


3
Before HASTIE, Chief Judge, and FORMAN, FREEDMAN,1 SEITZ, VAN DUSEN, ALDISERT, ADAMS, GIBBONS and ROSENN, Circuit Judges.

OPINION OF THE COURT OF PETITION FOR REHEARING
PER CURIAM:

4
The full court has considered the petition for rehearing and a majority have concluded that the prayer of the petition be denied.  Judge Freedman had prepared a proposed dissenting opinion.  He died before this opinion was filed.  We include the proposed dissenting opinion as an appendix.



1
 Judge Freedman participated in the consideration and disposition of the petition for rehearing, but died before this opinion was filed
(APPENDIX OMITTED)